Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 8/18/22, Applicant amended claims 7-8, canceled no claims, and added no new claims.  Claims 1-12 are presented for examination.

Allowable Subject Matter
Claims 2-3 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
	For Examiner’s 6/8/22 office action, Examiner had considered all references in Applicant’s Information Disclosure Statement (IDS) dated 5/5/21 except foreign references CN-101529346 and CN-10736044.  In Applicant’s 8/18/22 Remarks page 4 Applicant noted that these two references were foreign references of US Patent 7,801,213 and US Pre-Grant Publication 20170330598, respectively.  Examiner read the transmittal letter references in the Remarks and has considered CN-10736044.  However, Examiner notes that US Patent 7,801,213 was issued from Application number 11/881,209 and CN-101529346 lists priority to US Application 11/881,208 instead.  Thus, CN-101529346 does not correspond to US 7,801,213 and, because it is not in English, Examiner still has not considered this reference.  Examiner includes an updated annotated 1449 for this IDS with this office action.

Rejections under 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maita et al (US 20170300574), hereafter known as Maita.
With respect to claim 1, Maita teaches:
receiving a collecting instruction, the collecting instruction corresponds to target data marked on a web page (paragraphs 0003 known in the art, paragraph 0021 collecting instruction for web pages on the Internet, for target data of a web document); 
retrieving a web address corresponding to the web page and location information of the target data on the web page (paragraph 0021 retrieving web page address to retrieve web page, specific information on page like address, description of tourist site so location of that on the page); and 
storing the web address and the location information as a tag to an operating end (paragraph 0021 stores retrieved data in database, paragraph 0025 storing site URL, paragraphs 0029, 0048 describing URL stored in association with position identification information for data extracted, shown for example in table in figure 2).
With respect to claim 4, Maita teaches wherein, the step of receiving the collecting instruction comprises presenting the web page and the target data through a browser application (paragraph 0043 displaying web page, target data).
With respect to claim 5, Maita teaches wherein, the target data is image data, video data, or text data (paragraph 0037 storing image from page crawled).

Rejections under 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Maita in view of Multerer (US 20160350421).
With respect to claim 6, all the limitations in claim 1 are addressed by Maita above.  Maita does not teach wherein, the tag is a category label, and the category label classifies the target data by color or shape.  Multerer teaches this in describing tags determined for crawled pages including a color mode for the document (paragraph 0028).  It would have been obvious to have combined the page retrieval techniques in Maita with the tags in Multerer to define the structure of the retrieved pages.
	With respect to claim 7, all the limitations in claims 6 and 7 are addressed by Maita and Multerer above.  Multerer also teaches wherein, the tags marked on the same web page are preset as the same category, as all tags of this type defining the color mode are of this same type (paragraph 0028). It would have been obvious to have combined the page retrieval techniques in Maita with the tags in Multerer to define the structure of the retrieved pages.
	With respect to claim 8, all the limitations in claims 6 and 7 are addressed by Maita and Multerer above.  Multerer also teaches wherein, the tags classifying the target data of the same data format are preset as the same category, as the tags defining the color mode are preset as this type of tag (paragraph 0028).  It would have been obvious to have combined the page retrieval techniques in Maita with the tags in Multerer to define the structure of the retrieved pages.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Maita in view of Bliss et al (US 20110158605), hereafter known as Bliss.
With respect to claim 9, all the limitations in claim 1 are addressed by Maita above.  Maita does not teach wherein, if the target data is video data, the tag includes an intercept starting point and an intercept end point of the video data.  Bliss teaches this in describing a video in a retrieved web page (paragraph 0046 retrieving web pages over the Internet) with start and end times of said video snip as marked in the video snip (paragraphs 0050, 0054).  It would have been obvious to have combined the page retrieval techniques in Maita with the tagging for start and end times of a video in Bliss as this is useful information for a video making it easier for playback and more user-friendly.

Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
	Ramer et al (US 20130080447) teaches finding and indexing mobile content on a webpage and determining compatibility for advertisements, teaches collecting target data on a webpage, retrieving a web page address and location information of said target data, and storing said web address and location information (paragraph 0129, also 0007 and 0041); and 
	Hansen (US 20120191691) teaches improving search engine value for a website by analyzing web traffic and optimizing content, teaches collecting target data on a webpage, retrieving a web page address and location information of said target data, and storing said web address and location information (paragraph 0057, also 0006-0011 and 0055).

Responses to Applicant’s Remarks
	Regarding objections to claims 7-8 for antecedent basis of “the tags,” in view of amendments reciting “tags,” these objections are withdrawn.  Regarding rejections under 35 U.S.C. 102 of claims 1 and 4-5 by Maita and rejections under 35 U.S.C. 103 of claims 6-8 by Maita in view of Multerer and claim 9 by Maita in view of Bliss, Applicant’s arguments have been considered but are not persuasive.  On pages 2-3 of his Remarks, Applicant asserts that “Maita does not explicitly suggest that the data is retrieved based on the location information of the target data.”  Examiner respectfully disagrees and believes Maita suggests this in paragraph 0029 (“The target storage unit 121 stores therein URLs (hereinafter, referred to as target URLs) of a site to be subjected to a crawl process, in which data are acquired, in association with position identification information of parts to be extracted from HTML documents.”).  Examiner also notes that the claims do not recite retrieving data based on the location information.  On page 3 of his Remarks Applicant asserts that “Maita fails to disclose the technology of ‘storing of web address and location as a tag.’”  Examiner respectfully disagrees as Maita teaches is in paragraph 0029 as quoted above.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        10/27/22